WINTERSHEIMER, Judge,
concurring.
Probation and parole are commonly confused. Parole is an executive function while probation is judicial in nature. The so-called shock probation is directly attributed to the sentencing judge by statute. However, the effect of all such procedures results in the release of a convicted person prior to the completion of the full sentence. The principal concern of any system of early release must be accountability by the releasing authority whether that be judicial or executive. It appears there is a gap in the system as it relates to misdemeanor offenses. If the Legislature chooses to fill that void it should do so and include in the statute requirements relative to the reporting of pending parole hearings to the prosecutors, victims, public, and press. Those who grant early release must be directly and publicly accountable for their actions.